     Case 3:20-cv-00502-DMS-AHG Document 19 Filed 02/23/21 PageID.189 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11
12    AMERICAN EXPRESS NATIONAL                           Case No.: 3:20-cv-0502-DMS-AHG
      BANK and AMERICAN EXPRESS
13                                                        ORDER GRANTING THIRD JOINT
      TRAVEL RELATED SERVICES
                                                          MOTION TO CONTINUE EARLY
14    COMPANY, INC.,
                                                          NEUTRAL EVALUATION AND
15                                      Plaintiffs,       CASE MANAGEMENT
      v.                                                  CONFERENCE
16
17    OWEN MESSAC, SWAGG SEATS INC.                       [ECF No. 18]
      and Does 1 through 20, inclusive,
18
                                      Defendants.
19
20
21            This matter comes before the Court on the parties’ Joint Motion for Continuance of
22   the Early Neutral Evaluation (“ENE”) and Case Management Conference (“CMC”)
23   scheduled for March 1, 2021 ECF No. 18. Good cause appearing, the Court GRANTS the
24   Joint Motion and CONTINUES the ENE and CMC to March 22, 2021 at 10:30 a.m.
25         The Court RESETS the related deadlines as follows:
26         1. Confidential ENE Statements Required: No later than March 15, 2021, the
27   parties shall submit confidential statements of five (5) pages or less directly to the chambers
28   of Magistrate Judge Goddard outlining the nature of the case, the claims, and the defenses.

                                                      1
                                                                                3:20-cv-0502-DMS-AHG
     Case 3:20-cv-00502-DMS-AHG Document 19 Filed 02/23/21 PageID.190 Page 2 of 3



 1   These statements shall not be filed or served on opposing counsel. They shall be lodged
 2   via email at efile_goddard@casd.uscourts.gov. The ENE statement is limited to five (5)
 3   pages or less, and up to five (5) pages of exhibits or declarations. Each party’s ENE
 4   statement must outline:
 5                A.    the nature of the case and the claims,
 6                B.    position on liability or defense,
 7                C.    position regarding settlement of the case with a specific1
 8                      demand/offer for settlement, 2 and
 9                D.    any previous settlement negotiations or mediation efforts.
10         2.     As before, the ENE and CMC shall take place by video conference. To
11   accommodate this procedure, no later than March 15, 2021, counsel for each party shall
12   send an e-mail to the Court at efile_Goddard@casd.uscourts.gov containing the following:
13                a.    The name and title of each participant, including all parties and party
14                representatives with full settlement authority, claims adjusters for insured
15                defendants, and the primary attorney(s) responsible for the litigation;
16                b.    An e-mail address for each participant to receive the Zoom video
17                conference invitation; and
18                c.    A telephone number where each participant may be reached so that
19                if technical difficulties arise, the Court will be in a position to proceed
20                telephonically instead of by video conference. (If counsel prefers to have all
21                participants of their party on a single conference call, counsel may provide a
22                conference number and appropriate call-in information, including an access
23
24
25   1
      A general statement, such as that a party “will negotiate in good faith,” is a not a
     specific demand or offer.
26
27   2
      If a specific demand or offer cannot be made at the time the ENE statement is
     submitted, then the reasons as to why a demand or offer cannot be made must be stated.
28   Further, the party must explain when they will be in a position to state a demand or offer.

                                                   2
                                                                               3:20-cv-0502-DMS-AHG
     Case 3:20-cv-00502-DMS-AHG Document 19 Filed 02/23/21 PageID.191 Page 3 of 3



 1                   code, where all counsel and parties or party representatives for that side may
 2                   be reached as an alternative to providing individual telephone numbers for
 3                   each participant.)
 4              d.        A cell phone number for that party’s preferred point of contact (and
 5              the name of the individual whose cell phone it is) for the Court to use during the
 6              ENE to alert counsel via text message that the Court will soon return to that
 7              party’s Breakout Room, to avoid any unexpected interruptions of confidential
 8              discussions.
 9         3. Case Management Conference: In the event the case does not settle at the ENE,
10   the Court will immediately thereafter hold a Case Management Conference (“CMC”)
11   pursuant to Fed. R. Civ. P 16(b). The parties may, but are not required to, submit an updated
12   Joint Case Management Statement with new proposed dates for the case schedule no later
13   than March 15, 2021. Any such Joint Case Management Statement should be filed on the
14   docket and must address all points in the “Joint Case Management Statement Requirements
15   for     Magistrate     Judge    Allison   H.   Goddard,”     which    can     be   found     at:
16   https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Joint%20Case%20Man
17   agement%20Statement%20Rules.pdf.
18           All ENE-related requirements set forth in the Court’s previous Order Setting Second
19   ENE and CMC (ECF No. 12) (e.g., requirements for requesting a continuance,
20   requirements and guidance for how to appear by video conference) remain in place, except
21   as explicitly modified by this Order or by intervening orders of the Court.
22           IT IS SO ORDERED.
23
24   Dated: February 23, 2021
25
26
27
28

                                                     3
                                                                                 3:20-cv-0502-DMS-AHG
